Siebecker, J.
The plaintiff claims that the Commission erred in awarding compensation to the applicant for a permanent partial disability equivalent to total blindness of an eye. The applicant testified to the effect that the injured eye was “all right” before the accident, that he could see all *148right and could read with it before the accident. Two doctors testified that the vision of the applicant’s left eye impractical use was wholly destroyed by the accident, but that in their opinion, in view of all the facts shown regarding the condition of applicant’s eye, he had, prior to the accident, about twenty-seven per cent, normal vision in his left eye. The Commission in its determination of the issue of facts presented by the evidence declared:
“With all due respect for the opinion of experts, there was no direct evidence that the applicant’s eye was not normal before the accident. Against this [doctors’] opinion, we have the applicant’s own testimony to, the effect that prior to the accidental injury his left eye was all right. At any rate, the applicant had useful vision in said eye before it was injured. For all practical purposes to him the left eye was performing the functions of a normal eye.”
This evidence sustains these conclusions of the Commission. The circuit court properly held that this determination of fact by the Commission, in the light of the evidence, is conclusive upon the courts under sec. 2394 — 19, Stats. International H. Co. v. Industrial Comm. 157 Wis. 167, 147 N. W. 53; Borgnis v. Falk Co. 147 Wis. 327, 359-361, 133 N. W. 209.
It necessarily follows from this that the award of the Commission is sustained by the evidence and cannot be set aside by the courts. Under these circumstances we deem it proper to- rest affirmance of the award on this ground and omit consideration of other grounds covered by argument of counsel.
By the Court. — The judgment appealed from is affirmed.